Title: From James Madison to William Hull and Others, 1 May 1802
From: Madison, James
To: Hull, William


Gentn.City of Washington May 1st. 1802
We are ready according to the terms of our Commission to enquire into the claims which may be made to any part of the lands containd within the conditional cession of Georgia & for that purpose we invite you to communicate to us with precision the nature & extent of the claims made by yourselves & other persons whose agents you are. Transcripts of the several deeds company Articles & other papers shewing the chain of Title & your authority to make a proper release will be particularly desirable.
Beyond that enquiry our powers do not extend further than receiving your propositions for compromise & reporting our opinion thereon to Congress. We can make no propositions to you which should be binding on the United States nor can we state at present an opinion which we have not yet conclusively formd & which must be the result of an investigation of the title which may be vested in the claimants of the circumstances under which they acquird it and of the Consideration actually paid by the persons in whom the claim is now vested. You must be sensible that on the ground of compromise those several considerations must have their weight and that we have not yet received all the information necessary to justify in us the expression of a final opinion.
We are at the same time sincerely desirous that a compromise should take place & that such terms may ultimately be offerd by Congress to the claimants as considering their actual disbursements and the situation of their claim they shall find it their interest to accept. Under our present imperfect view of the subject we consider it as desirable if it shall be found practicable that the present claimants may be fully reimbursd for the monies actually paid by them & although a general rule cannot be adopted which shall on that principle apply to each individual case yet after the necessary information shall have been received & compared some average price per Acre or some gross sum for the whole may be agreed on which will in a general view of the subject reach the object.
From this as well as from the agreement with Georgia you will perceive that it is not our intention to report in favour of a compromise grounded on a purchase or on a confirmation by the United States of your title to any considerable portion of the lands you claim & that the several proposals you have heretofore made cannot be considerd by Us as admissable. We do not intend to recommend any thing farther than an indemnity to be paid out of the proceeds of a certain portion of the lands & which shall not bear Interest. It results from thence that in calculating what that indemnity should be not only the nature of the title but also the manner in which & time when the purchase money was paid by the present claimants as well as the time when the fund intended to satisfy them will probably become productive must be taken into consideration. We have the honor to be very respectfully Gentlemen your Obedt servts
James Madison
Albert Gallatin
Levi Lincoln
 

   
   RC (PHi). In a clerk’s hand, signed by JM, Gallatin, and Lincoln. Addressed to Hull, Samuel Dexter, Benjamin Hitchborn, and Samuel Ward.



   
   Section 10 of the “Act supplemental to the act intituled ‘An act for an amicable settlement of limits with the State of Georgia; and authorizing the establishment of a Government in the Mississippi territory’” authorized the commissioners appointed to negotiate the Georgia cession “to inquire into the claims which are or shall be made by settlers or any other persons whatsoever, to any part of the aforesaid lands,” and to report this information “together with their opinion thereon” to Congress (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:69–70).



   
   William Hull and the other addressees of this letter were agents for the New England Mississippi Land Company, shareholders of which had invested in the Yazoo lands. The state of Georgia had subsequently held these purchases to be fraudulent and had conditionally ceded the lands to the U.S. a few days before this letter was written (see JM and others to Jefferson, 26 Apr. 1802, and nn.).


